DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to foreign priority in Application No. JP2020-011102, filed January 27, 2021, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and therefore dependent Claims 2-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "hard particles" in claim 1 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets the term hard particles as a particle which comprises a portion with a composition with a ceramic phase.
The term "hard coating film" in claim 2 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets the term hard coating film to be a coating film which comprises a portion with a composition with a ceramic phase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saka (US 20060213127 A1), with evidence by Matweb (http://www.matweb.com/search/datasheet.aspx?bassnum=AMECo00&ckck=1). 
Regarding Claim 1, Saka discloses a method of strengthening a binder metal phase of a sintered body (see Abstract; see para. [0004] and [0015]; one of ordinary skill in the art would appreciate a hard metal and cermet for the sintered ceramics cutting tool reads on the claimed limitations), the binder metal phase strengthening method comprising: 
ejecting spherical shaped ejection particles (one of ordinary skill in the art would appreciate that the shot blasting abrasive particles would be spherically shaped, as is well known to those of ordinary skill in the art of shot blasting; see also para. [0005] disclosing spherical abrasives, or particles having a convexly curved surface, and para. [0009]) against a surface of a sintered body that includes hard particles and a binder metal phase bonding the hard particles together (see para. [0015]; one of ordinary skill in the art would appreciate that a sintered cermet would comprised the claimed structure of hard particles and binder metal phase; see also para. [0035] and examples 11-14 in Table 3 which disclose cemented body comprising Co binder metal bonded with hard particles of WC),

the spherical ejection particles having a hardness that is not less than the hardness of the binder metal phase and that is a hardness of not more than 1000 HV (see para. [0009]; an ejection particle hardness of 500HV or more; see also Table 3, example 11 which shows zircon with a hardness of 810HV; additionally, one of ordinary skill in the art would appreciate that Co as a binder metal would comprise a binder metal hardness of approximately 250HV (see data evidence from Matweb), and thus has a hardness below an abrasive with a particle hardness of 500HV or more, and below that of zircon and a hardness of 810HV) and 
being particles of from 100 grit to 800 grit (having an average particle diameter of from 20 um to 149 um) (see para. [0009]; 0.1-200um ejection particle size reads on the claimed ranges; see also Table 3, examples 12-14 which show particle sizes of 20-50um, respectively).

Regarding Claim 3, Saka discloses wherein the ejection particles are metal particles, ceramic particles, or a mixture of metal particles and ceramic particles (see abrasive materials listed in Table 1-3 which are ceramic particles; for instance, see Table 3, examples 11-14; zircon and zirconia are ceramic particles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saka, with evidence by Matweb, as applied to claims 1 and 3, respectively, and further in view of Mikus (US 20080187778 A1).
Regarding Claim 2, Saka discloses wherein ejection particles toughen the surface of a cutting tool made of sintered cermet material (see para. [0009]), but does not disclose wherein the sintered body employed as a treatment subject is a sintered body having a hard coating film coated on at least a portion of surface at a thickness of not more than 5 um, and the ejection particles are ejected against the sintered body at the portion of the surface coated with the hard coating film.
Mikus discloses wherein the WC-Co sintered carbide tool may have a hard coating film coated on at least a portion of surface at a thickness of 5um (see para. [0002] and [0017]; one of ordinary skill in the art would appreciate that a coating with WC grains reads on hard coating; 5um coating reads on the claimed range; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05) in order to increase tool cutting life, improve toughness, and provide resistance to chipping and deformation at elevated temperatures (see para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a hard coating film of 5um, as taught by Mikus, for the invention disclosed by Saka, in order to provide increased tool cutting life, improved toughness, resistance to chipping and also resistance to deformation at higher temperatures (see teaching by Mikus above). It would have further been obvious to have applied the toughening blasting of Saka to the hard coating film disclosed by Mikus. One would be motivated to do this in order to further toughen the tool for prolonged tool life and heat resistance (see Saka, para. [0007] and teaching above).

Regarding Claim 5, Saka discloses wherein the ejection particles are metal particles, ceramic particles, or a mixture of metal particles and ceramic particles (see abrasive materials listed in Table 1-3 which are ceramic particles; for instance, see Table 3, examples 11-14; zircon and zirconia are ceramic particles).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEVIN E YOON/             Primary Examiner, Art Unit 1735